Case 1:20-cv-03200-JRS-MPB Document 39-1 Filed 01/18/21 Page 1 of 4 PageID #: 356




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  INDIANAPOLIS DIVISION

  AR RAZZAAQ RASHID BEY                                 )
                                                        )
         Plaintiff,                                     )
                                                        )
               v.                                       )       No. 1:20-cv-03200-JRS-MPB
                                                        )
  TYLER O. MOORE, et. al.                               )
                                                        )
         Defendants.                                    )

                      MEMORANDUM IN SUPPORT OF
      DEFENDANT ALLEN WILSON AND COMPETITION TOWING & RECOVERY
                          MOTION TO DISMISS

         Plaintiff’s complaint should be dismissed in its entirety as to Allen Wilson and

  Competition Towing & Recovery, with prejudice, as the Complaint fails to state a claim upon

  which relief can be granted.

                                             Introduction

         On October 19 of 2020, Plaintiff filed a Complaint. [Filing No. 1]. On November 2 of

  2020, Plaintiff filed what appears to be an Amended Complaint. [Filing No. 3] Because it is

  unclear to counsel whether Filing No. 3 was intended to be an Amended Complaint, Counsel will

  address both filings.

                                             Filing No. 1

         Filing No. 1 has very little discussion of either Allen Wilson or Competition Towing &

  Recovery. Both are listed as Defendants. [Filing No. 1 at 1-2]. The Plaintiff alleges, in

  Paragraph 12, that Allen Wilson and Competition Towing & Recovery have not made “any

  written response to the Affidavit of Truth from all parties involved sent certified mail return
Case 1:20-cv-03200-JRS-MPB Document 39-1 Filed 01/18/21 Page 2 of 4 PageID #: 357




  receipt to me. It has not been Honored nor answered.” [Filing No 1 at 3.] The Plaintiff then

  demands $75,000 in punitive and $75,000 in compensatory damages. [Filing No 1 at 6.]

           There is no other mention of Allen Wilson or Competition Towing & Recovery in Filing

  No. 1.

           Failing to respond to an Affidavit of Truth is not actionable. In the event that Plaintiff

  seeks discovery in his State Court criminal matter, this can be done in State Court. However,

  merely failing to respond to an “affidavit of truth” - without more - does not allege sufficient

  facts for the present cause of action.

                                               Filing No. 3

           Counsel assumes that Filing No. 3 is intended to serve as an amended complaint. Filing

  No. 3 also names both Allen Wilson and Competition Towing & Recovery as Defendants.

  [Filing No. 3 at 4.] The only mention of Allen Wilson and Competition Towing and Recovery is

  in Paragraph 21:

                  I proceeded to ask for his Oath of Office and Security blanket/bond
                  Numbers. Public Servant Jordan Buckley replied, “that there’s no
                  such thing, it doesn’t exist.” Ending with “NO!!! I don’t have one
                  and as far as his oath, to look it up, figure it out!” I exited to
                  COMPETITION TOWING & RECOVERY LLC, to pay $105
                  ransom to get my property back.

  [Filing No. 3 at 7]. Plaintiff then demands $75,000 from Allen Wilson. [Filing No. 3 at 14].

  There is no other mention of Allen Wilson or Competition Towing & Recovery in Filing No. 3.

           Concluding that a towing fee is “ransom” – without any additional facts to support this

  assertion – is not sufficient to allow the claim to proceed.

                                                 Analysis

           A pleading requires “a short and plain statement of the claim showing that the pleader is

  entitled to relief” under Federal Rule of Civil Procedure 8. Ashcroft v. Iqbal, 556 U.S. 662, 677-
Case 1:20-cv-03200-JRS-MPB Document 39-1 Filed 01/18/21 Page 3 of 4 PageID #: 358




  78 (2009). A pleading that contains only a “the-defendant-unlawfully-harmed-me accusation” is

  not sufficient to meet the requirements of FRCP 8, but the Rule does not require detailed factual

  allegations either. Id. at 678. Rather, what is required is sufficient factual matter, accepted as

  true, that “state[s] a claim to relief that is plausible on its face.” Id. A pleading is not sufficient

  if it merely provides “‘labels and conclusions’ or ‘a formulaic recitation of the elements of the

  cause of action . . . ’” Id. To survive a motion to dismiss for failure to state a claim, the

  complaint must “provide the grounds of his entitlement to relief” by stating “factual allegations

  [that are] enough to raise a right to relief above the speculative level.” Bell Atlantic Corp. v.

  Twombly, 550 U.S. 544, 555 (2007). “Threadbare recitals of the elements of a cause of action,

  supported by mere conclusory statements, do not suffice.” Iqbal, 556 U.S. at 678. Despite the

  fact that the court must accept the Plaintiff’s factual allegations as true in reviewing a motion to

  dismiss, the court is not required “to accept as true a legal conclusion couched as a factual

  allegation.” Id. If the court cannot “infer more than the mere possibility of misconduct, the

  complaint has alleged—but it has not shown—that the pleader is entitled to relief.” Id.

                                                Conclusion

          The Plaintiff has alleged that Allen Wilson and/or Competition Towing & Recovery

  failed to respond to an affidavit of truth. The Plaintiff also concludes that “ransom” was

  charged, without alleging any facts to support this conclusion. This is not sufficient to allege a

  cause of action upon which relief can be granted. The claim against Allen Wilson and

  Competition Towing & Recovery should be dismissed with prejudice.

                                                           /s/ Jeff Cardella
                                                           Jeff Cardella - Atty. No. 27051-49
                                                           The Law Office of Jeff Cardella, LLC
                                                           333 N. Alabama St. # 357
                                                           Indianapolis, IN 46204
                                                           Phone: (317) 695-7700
Case 1:20-cv-03200-JRS-MPB Document 39-1 Filed 01/18/21 Page 4 of 4 PageID #: 359




                                                        Fax: (317) 454-1334
                                                        Email: jeffcardella@cardellalawoffice.com
                                                        Web: www.cardellalawoffice.com

                                 CERTIFICATE OF SERVICE

          I hereby certify that on January 18 of 2021, a copy of the foregoing pleading was filed
  electronically by operation of the Court’s electronic filing system. Parties may access this filing
  through the Court’s system. I also certify that a copy of the foregoing was sent by US mail,
  postage prepaid, to:
          Ar Razzaaq Rashid Bey
          1524 North Purdum Street
          Kokomo, IN 46901

                                                                /s/ Jeff Cardella
                                                                Jeff Cardella
